Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	This office action is responsive to the remarks filed on 07/09/21.  As directed by the amendment: Claim 17 has been cancelled. New claim 61 has been added.  Thus, claims 1-16, 18-25 and 61 are presently pending in this application.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.
4.	Current claim 25 is now canceled. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a phone message from Attorney of Record Kristen Salvaggio on 10/27/2021.

Allowable Subject Matter
6.	Claims 1-16, 18-24 and 61 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, while prior art reference teaches a stiffness control member it does not teach the amended claim which includes of “a carriage translatable along a length of the cantilever beam spring and forms a structural pivot for dynamic control of 
Regarding Claim 61, the new claim recasting previously marked allowable claim 22 into independent form is novel over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774